58 N.Y.2d 978 (1983)
The People of the State of New York ex rel. Oscar Posada-Osorio, Appellant,
v.
Edward R. Hammock, as Chairman of State of New York Parole Authorities, Executive Department, Respondent.
Court of Appeals of the State of New York.
Argued January 10, 1983.
Decided February 10, 1983.
Robert Selcov, Joan S. Posner and David C. Leven for appellant.
Robert Abrams, Attorney-General (Frederick R. Walsh and Peter H. Schiff of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG, MEYER and SIMONS concur.
*980MEMORANDUM.
The order of the Appellate Division should be reversed and the matter remitted to Supreme Court for determination of whether the petitioner was within the convenience and practical control of the New York parole authorities while in Federal custody (see People ex rel. Vasquez v New York State Bd. of Parole, 58 N.Y.2d 981 [decided herewith]; People ex rel. Gonzales v Dalsheim, 52 N.Y.2d 9). Although parole revocation proceedings had been commenced prior to the Gonzales decision, no final judgment had been issued against petitioner before Gonzales was handed down; Gonzales thus controls.
Order reversed, without costs, and matter remitted to Supreme Court, Queens County, for further proceedings in accordance with the memorandum herein.